DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the passive blocking member has at least one blocking cavity snap-engageable by the at least one blocking tooth. Claim 20 depends from claim 18, which has been amended to recite the passive blocking member forms a radially outward facing cavity (lines 9-10) and the blocking tooth snap-engages the passive blocking member outward facing cavity (line 18). It is unclear if applicant is reciting another blocking cavity snap-engageable by the at least one blocking tooth or if applicant is referring to the already recite cavity of claim 18. For examination purposes the latter is assumed.
Claims 21-22 are rejected as depending from claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 22-28 and 30-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Downs et al. US 2014/0305858.

	Claims 18 and 38, Downs teaches a fluid filtration assembly that extends along a main axis and comprises a bowl body (202) and a head body (204), the bowl body and the head body respectively comprise, circumferentially, a first collar and a second collar shaped to mutually engage by a reciprocal action of roto-translation, the bowl body has a filtration chamber accessible through an access mouth peripherally delimited by the first collar, the head boy has the second collar at least one slot (210) facing radially inwards and parallel to the main axis laterally delimited by slot edges having an axial extension, the first collar of the bowl body comprises a passive blocking member (208) extending radially outward and forming a radially outward facing cavity (the notch on the bottom in which 112 is engaged which is open in the radially outward direction), the fluid filtration assembly further comprises a filter cartridge (100) extending around a cartridge axis and comprises: a filter medium (103) housed in the filter chamber, an end plate (102) located at an axial end of the filter medium and engaging the first collar comprising: an active blocking member (112) projecting radially outward beyond an outer periphery of the filter medium blocking the filter cartridge to the bowl body to comprise a single filtration group, wherein the active blocking member comprises at least one blocking tooth (see annotated figure 5 below) to snap engage the passive blocking member outward facing cavity during insertion in an axial direction of the filter cartridge into the bowl body, the blocking tooth comprising a stem (see below) extending from the end plate in an axial direction toward the bowl body substantially parallel to the cartridge axis, and an attachment portion (see below) extending from an axial end of the stem in a radially inward direction transverse to the cartridge axis, the attachment portion defining an undercut (the portion 115 into which the passive blocking member 208 fits) with the stem configured to attach the active blocking member to the passive blocking member, at least one anti-rotation element (116) extending in a radial direction form the end plate to be housed in slot of the second collar by performing on the slot edges a circumferential abutment action opposing mutual rotation between the filtration group and the head body (fig. 1-11, paragraph 24-34).

    PNG
    media_image1.png
    566
    615
    media_image1.png
    Greyscale


	Claim 33, Downs teaches a method of assembly of the fluid filtration assembly of claim 18 comprising the steps of: axially inserting the filter cartridge in the bowl body until the blocking tooth of the filter cartridge snap locks to the bowl body obtaining the filtration group, performing mutual roto-translation between the filtration group and the head body so that the head body engages with the bowl body and the anti-rotation element is housed in the slot (fig. 1-11, paragraph 24-34).
	Claims 19-20, 22-28, 30-32 and 34-37, Downs further teaches the active blocking member (112) comprises a first portion which extends in a radial direction from the end plate and a second portion which extends in the axial direction, wherein on the second portion the at least one blocking tooth is able to elastically yield in a radial direction (fig. 1-11); the passive blocking member (208) extends in a radial outward direction and extending for a circumferential portion, the passive blocking member form an abutment for the active blocking member and the passive blocking member has the outward facing cavity snap engageable by the at least one blocking tooth (fig. 8); the passive blocking member extends between first and second circumferentially spaced ends and having an axial extension, wherein the active blocking member comprises at least one abutment tooth for engaging the first circumferential end to axially align the active blocking member with the passive blocking member (fig. 1-11); the anti-rotation element integrally extends from the end plate, extending in a radial direction in a tapered shape (fig. 1-11); the anti-rotation element comprises a surface for clockwise and anti-clockwise sliding (fig. 1-11); the bowl body comprises a plurality of passive blocking members (208) on the first collar and the filter cartridge comprises a plurality of active blocking members (fig. 1-11); there are multiple active blocking members angularly spaced in an irregular manner, in such a way that the active blocking members are angularly variably spaced (paragraph 36); the head body comprises a plurality of slots and the filter cartridge comprises a plurality of anti-rotation elements (fig. 1-11, paragraph 33); the active blocking member and the anti-rotation element are two distinct elements, respectively angularly spaced from one another (fig. 1-11); the active and passive blocking members are irregularly angularly spaced (paragraph 36); the slot made in the second collar is defined by edges, the same slot edges already recited, angularly spaced from each other, which extend in a radial direction from an inner side of the second collar towards a center of the head body (fig. 1-11); the first collar in an outer side and the second collar in an inner side comprises complementary reciprocal engagement devices, which with an action of mutual roto-translation perform mutual engagement between the bowl body and the head body (fig. 1-11); a bayonet system made on the first and second collar (fig. 1-11, abstract); three active blocking members (fig. 1-11); and the number of anti-rotation elements corresponds to the number of slots (fig. paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Downs et al. US 2014/0305858.

Downs teaches the assembly of claim 20 but does not teach the passive blocking member comprises two blocking cavities and the active blocking member comprises two blocking teeth. The recitation of two blocking cavities and teeth is merely a recitation of a change in shape of the active and passive blocking members and does not provide a patentable distinction over the prior art. The configuration of the apparatus is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant, In re Dailey, 149 USPQ 47 (1966).

Response to Arguments
Applicant's arguments filed 6/9/22 have been fully considered but they are not persuasive.
Applicant argues that Downs teaches a connection that requires a roto-translation action for coupling and the claimed invention has a snap engagement which allows the cartridge to be fastened through insertion only along the axial direction. The prior art to Downs teaches the structures recited in the claims as detailed in the rejection above. Applicant’s statement of the cartridge being fastened through insertion only along the axial direction is not commensurate in scope to the claim language as the structures recited in the claims do not require only this type of connection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778